Howell, J.
A motion is made to dismiss this appeal on the ground that the transcript was filed in this court for more than three judicial days after the return day fixed .by the District Judge. The appeal was obtained on the eighth December, 1868, and made returnable on tho second Monday (eleventh day,) of January, 1869. The transcript was filed on tho twenty-ninth January, 1869, and no application for an extension of tho time for bringing up the appeal was made and no cause shown for the delay. Under these circumstances the motion, must prevail. 18 A. 651; 10 A. 75; 4 A. 350.
Appeal dismissed.